Allowable Subject Matter
Claims 1, 2 and 4-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Boyd et al (US Pub. No. 2015/0311997) teaches an optical line terminal, shown on 3A, B and 3C, comprising: 
a first optical transceiver (312) configured to transmit or receive one or more optical signals (1310nm or 1490nm) among an optical signal of a first standard and an optical signal of a second standard, and convert between an optical signal and an electrical signal (see paragraph [0052]; “SFP+ transceiver modules 312 and 322 can independently operate as 1G and 10G EPON OLTs, respectively, over PON fiber 306.”; different wavelengths and different rate 1G or 10G are considered as a first standard or a second standard; since the received optical signal is processed by electronic circuitries such as CPLD, CPU, flash memory and DDR2 SDRAM, it is inherent that the optical signal is converted to electrical signal; see also paragraph [0069]); and
a second optical transceiver (322) installed at a port adjacent to a port at which the first optical transceiver.
Lagziel et al (US Pub. No. 2014/0348468) teaches optical transceiver coupled to optical fiber (see paragraph [0019]; “…the transceiver module is designed as an adapter for a passive optical cable, wherein one end of the module plugs into a corresponding SFP receptacle, while the other contains a socket for the connector (such as an MPO connector) of the optical cable.”).  
However, none of the prior art cited alone or in combination provides the motivation to teach:
a first connector configured to electrically connect an extended output terminal of an
electrical signal input/output unit of the first transceiver and an extended output terminal of an
electrical signal input/output unit of the second optical transceiver,
wherein, if an optical cable is not inserted to the second optical transceiver, the optical
line terminal further comprises:
a second connector configured to connect the extended output terminal and a default output terminal of the electrical signal input/output unit of the second optical transceiver,
wherein the electrical signal output through the extended output terminal of the first
optical transceiver is output through the default output terminal of the second optical transceiver
through the first connector and the second connector.

Regarding claim 8, Boyd et al (US Pub. No. 2015/0311997) teaches an optical line terminal, shown on 3A, B and 3C, comprising: 
a first optical transceiver (312) configured to transmit or receive one or more optical signals (1310nm or 1490nm) among an optical signal of a first standard and an optical signal of a second standard, and convert between an optical signal and an electrical signal (see paragraph [0052]; “SFP+ transceiver modules 312 and 322 can independently operate as 1G and 10G EPON OLTs, respectively, over PON fiber 306.”; different wavelengths and different rate 1G or 10G are considered as a first standard or a second standard; since the received optical signal is processed by electronic circuitries such as CPLD, CPU, flash memory and DDR2 SDRAM, it is inherent that the optical signal is converted to electrical signal; see also paragraph [0069]); and
	a second optical transceiver (322) installed at a port adjacent to a port at which the first optical transceiver is installed.
Lagziel et al (US Pub. No. 2014/0348468) teaches optical transceiver coupled to optical fiber (see paragraph [0019]; “…the transceiver module is designed as an adapter for a passive optical cable, wherein one end of the module plugs into a corresponding SFP receptacle, while the other contains a socket for the connector (such as an MPO connector) of the optical cable.”).  
However, none of the prior art cited alone or in combination provides the motivation to teach:
wherein:
in a second mode, the second optical transceiver is configured to:
receive, at an extended output terminal of the second optical transceiver, the electrical signal output from the extended output terminal of the first optical transceiver via a first connector;
forward the received electrical signal to a default output terminal of the second optical transceiver via a second connector; and
output the received electrical signal from the default output terminal of the second optical transceiver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DALZID E. SINGH
Primary Examiner
Art Unit 2637




/DALZID E SINGH/Primary Examiner, Art Unit 2637